Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 2, 2016

                                    No. 04-16-00069-CR

                                 Delmis Edmond SHIELDS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5475
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER

       The appellant’s second motion for extension of time to file their brief is granted. The
appellant’s brief is due on July 1, 2016. No further extensions of time will be granted absent
extraordinary circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court